Opinion by
Cline, J.
It was stipulated that the merchandise is similar in all material respects to that the subject of United States v. Nippon Co. (32 C. C. P. A. 164, C. A. D. 303), which record was admitted in evidence herein. In accordance therewith the merchandise represented by the items marked with the letter “A” on the invoices was held free of duty under paragraph 1705 as kelp; and that represented by the items marked with the letter “B” on the invoices was held dutiable at 10 percent under paragraph 1540 as seaweeds, manufactured. The protests were sustained to this extent.